Citation Nr: 1103408	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  06-15 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hypothyroidism due to 
ionizing radiation.

2.  Entitlement to service connection for shingles to include 
herpes zoster due to ionizing radiation.

3.  Entitlement to service connection for adenocarcinoma of the 
head and neck to include the palate and salivary gland due to 
ionizing radiation.

4.  Entitlement to service connection for a residual disability 
due to jaw and throat injuries.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease due to asbestos.





REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to December 
1957.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  This 
matter is currently under the jurisdiction of the Baltimore, 
Maryland RO.  The issues of entitlement to an initial compensable 
rating for a scar in the right iliac crest and entitlement to 
service connection for a residual disability due to facial 
injuries with broken teeth, fractured nose, deviated septum, and 
headaches were withdrawn by the Veteran following an informal 
conference before a decision review officer (DRO) at the 
Baltimore, Maryland RO in September 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record reveals that the Veteran had requested a 
hearing before the Board at the local VA office (i.e., Travel 
Board hearing).  See the VA Form 9 dated in May 2006.  In June 
2006, in response to a letter from the RO, the Veteran indicated 
that he wanted to stay on the Travel Board docket.  In an April 
2007 letter, the RO informed the Veteran that his hearing before 
the Board was scheduled for May 9, 2007.  In an April 2007 
letter, the Veteran asked the RO if his Travel Board hearing 
could be re-scheduled, maybe rescheduled in 2008, and it appears 
he was taken off the hearing docket in May 2007.  Thereafter, in 
response to a May 2009 Board remand requesting that the Veteran 
be provided with his requested hearing, the record reflects that 
although the Veteran was provided with an informal conference 
before a DRO at the Baltimore, Maryland RO in September 2009, he 
was never provided with his requested hearing before the Board.  

As of this date, the Veteran has not been afforded his requested 
hearing before the Board, and there is no indication in the 
record that he has withdrawn his request for a hearing.  In fact, 
he reiterated his desire for this hearing in a recent statement, 
dated in December 2010, in which he further requested that his 
file be transferred to Las Vegas, Nevada in connection with a 
Travel Board hearing reportedly scheduled for May 2011 in Las 
Vegas.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an opportunity 
for a hearing. 38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 
C.F.R. § 20.700 (2010), a hearing on appeal before the Board will 
be granted if a claimant expresses a desire to appear in person.  
The importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3) (2010), as a Board 
decision may be vacated when there is a prejudicial failure to 
afford an appellant a personal hearing.  To ensure full 
compliance with due process requirements, based on all of the 
foregoing, a remand is again required.

Accordingly, the case is REMANDED for the following action:

If not already scheduled, the Veteran 
should be scheduled for a personal hearing 
before a Veterans Law Judge in Las Vegas, 
Nevada.  38 U.S.C.A. § 7107 (West 2002).  
A copy of the notice to the Veteran of the 
scheduling of the hearing should be placed 
in the record, keeping in mind the 30-day 
advance notice requirement specified at 38 
C.F.R. § 19.76 (2010).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


